Citation Nr: 0408674	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  97-06 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability, 
and if so whether the reopened claim should be granted.

2.  Basic eligibility to receive pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 31, 1974, to 
September 3, 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from determinations by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

The Board notes that in the October 2003 supplemental 
statement of the case the RO reopened and then denied the 
claim seeking service connection for back disability.  The 
Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 
(Fed.Cir. 1996).  Thus, the Board must first review the RO 
determination that new and material evidence has been 
submitted to reopen the previously denied claim.  

The Board is of the opinion that the issue of basic 
eligibility to receive pension benefits is inextricably 
intertwined with the issue of entitlement to service 
connection for back disability, and as such, it will be the 
subject of a later decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the claim decided herein have been obtained.

2.  Service connection for a back disability was denied in an 
unappealed rating decision of March 1988.

3.  The evidence received since the March 1988 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a 
claim for service connection for a back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and some of the regulations 
implementing it are applicable to the veteran's claim to 
reopen.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001).

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board has determined that the evidence and information 
currently of record are sufficient to substantiate the 
veteran's claim to reopen.  Therefore, no further development 
is required to comply with the VCAA or the implementing 
regulations.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the U. S. Court of Appeals for 
Veterans Claims held that the prior holding in Justus that 
the credibility of the evidence is to be presumed, was not 
altered by the Federal Circuit decision in Hodge.

Analysis

Service connection for back disability was denied by Board 
decision of May 1986 on the basis that the disability clearly 
and unmistakably existed prior to service and underwent no 
increase in severity during service.  In an unappealed 
decision of October 1997, the Board denied service connection 
for back disability on the basis that a new factual basis for 
granting the claim had not been presented.  In an unappealed 
rating decision of March 1988, the denial of the veteran's 
claim for service connection for back disability was 
continued because the evidence added to the record was not 
material.  

The subsequently received evidence includes a letter dated in 
March 1995 from the veteran's private physician, A. Ho, M.D.  
In the letter, Dr. Ho essentially stated that the veteran had 
had back pain for many years and that the pain was apparently 
precipitated by his military service.  This competent 
evidence of a nexus between the veteran's back disability and 
his military service is not cumulative or redundant of the 
evidence previously of record.  Moreover, it is so 
significant that it must be considered to fairly consider the 
merits of the veteran's claim.  Accordingly, reopening of the 
claim is in order.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for back disability is granted.


REMAND

Although the Board has granted reopening of the claim seeking 
service connection for a back disability, the medical 
evidence of record is insufficient to adjudicate the claim of 
entitlement to service connection.  In this regard, the Board 
notes that the record contains no medical opinion, based upon 
an examination of the veteran and a review of all pertinent 
medical records, concerning the etiology of the veteran's 
back disability.  

As noted previously, the Board will defer its decision on the 
basic pension eligibility issue until the service connection 
issue is resolved.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include a request that the 
veteran submit any pertinent evidence in 
his possession.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.  

3.  The RO should then schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature and etiology of 
the veteran's claimed back disability.  
The complete contents of the veteran's 
claims file, including a copy of this 
remand, must be provided to the examining 
physician for review in connection with 
the VA examination of the veteran.  

Based upon the findings on examination of 
the veteran and upon a review of the 
historical material in the claims file, 
the examiner should determine the nature 
of each currently present back 
abnormality and specifically identify any 
abnormalities that are congenital or 
developmental defects, as oppose to 
diseases, injuries, or residuals thereof.  
With respect to each back disorder (other 
than any identified congenital or 
developmental defects) found to present, 
the examiner should provide an opinion as 
to whether the disorder was present 
during service and if so whether the 
disorder clearly and unmistakable existed 
prior to service and clearly and 
unmistakably underwent no permanent 
increase in severity during or as a 
result of service.  With respect to any 
current back disorder which the examiner 
believes was not present during service, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the disorder is etiologically 
related to the veteran's military 
service.  

The supporting rationale for all opinions 
expressed must also be provided.

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for a back disability 
based on a de novo review of all of the 
relevant evidence.  If appropriate, it 
should also readjudicate the basic 
pension eligibility issue.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran unless he is otherwise 
notified by VA but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



